35 So. 3d 110 (2010)
Vincent B. HOWARD, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-1918.
District Court of Appeal of Florida, First District.
May 14, 2010.
*111 Matt Shirk, Public Defender, Fourth Judicial Circuit, and Todd Niemczyk, Assistant Public Defender, Jacksonville, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Vincent B. Howard is hereby afforded belated appeal of his judgment and sentence in Duval County case number 16-2007-CF-014742-AXXX-MA. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The appointment of the Office of the Public Defender, Fourth Judicial Circuit, for that appeal shall remain in effect.
PETITION GRANTED.
WEBSTER, LEWIS, and ROBERTS, JJ., concur.